Citation Nr: 1101475	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-27 966	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left deviated nasal 
septum with consequent airway obstruction (claimed as a breathing 
condition).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded the claims in July 2010 to schedule a 
videoconference hearing, which the Veteran subsequently had in 
November 2010 before the undersigned Veterans Law Judge of the 
Board.

In light of the Veteran's recently submitted medical statement, 
the Board is remanding his claim for service connection for a 
left deviated nasal septum with obstruction to the RO via the 
Appeals Management Center (AMC).  However, the Board is going 
ahead and deciding his claims for hearing loss and tinnitus.


FINDING OF FACT

Although the Veteran has current diagnoses of bilateral hearing 
loss and tinnitus, as well as credible evidence of acoustic 
trauma during his military service from repeated exposure to loud 
noise, the most probative (competent and credible) medical and 
other evidence of record indicates these conditions are unrelated 
to his military service, including specifically to that trauma.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
his military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus also was not incurred in or aggravated by his 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant statutes, VA regulations, precedent cases, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim -such as in a statement of the case 
(SOC) or supplemental statement of the case (SSOC), such that the 
intended purpose of the notice is not frustrated and the Veteran 
is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



In this case, notice letters were sent in October 2007 and 
January 2008, prior to initially adjudicating the Veteran's 
claims later in January 2008, so in the preferred sequence.  
These letters informed him of the evidence required to 
substantiate his claims for service connection and of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  He also was advised of the downstream disability 
rating and effective date elements of his claims.  

Moreover, the Veteran has not alleged any prejudicial error in 
the content or timing of the VCAA notice he received.  As 
explained in Sanders, he, not VA, has this burden of showing why 
a VCAA notice error in timing or content is unduly prejudicial, 
meaning outcome determinative of his claims.  Thus, absent this 
pleading or showing, the duty to notify has been satisfied in 
this case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records.  He also had a VA compensation examination in 
February 2009, including for opinions concerning whether he has 
the claimed disabilities and, if so, whether they are related to 
his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  
He also submitted additional evidence concerning his claims 
immediately after his recent November 2010 videoconference 
hearing, and he waived his right to have the RO initially 
consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304.  
There is no indication, either express or implied, that other 
evidence needs to be obtained concerning the claims that are 
being decided in this decision - for hearing loss and tinnitus.

And although the Board has an obligation to provide adequate 
reasons and bases supporting this decision concerning these 
claims, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in exhaustive 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate these 
claims and what the evidence in the claims file shows, or fails 
to show, with respect to these claims.



II.  Statutes, Regulations, and Cases Governing Claims for 
Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Certain chronic diseases ( such as organic diseases of the 
nervous system including sensorineural hearing loss) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Evidence relating a current disorder to 
service must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

III.  Whether Service Connection is Warranted for Hearing Loss 
and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  But before service connection may be granted for 
hearing loss, it must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, impaired 
hearing only will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these frequencies are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the first element of the Shedden analysis, evidence 
of current disability, a June 2000 private examination report 
shows the Veteran was seen for a follow-up examination with 
complaints of tinnitus and increased dizziness.  And, eventually, 
Meniere's syndrome was diagnosed.

The Veteran had a VA compensation examination more recently in 
February 2009, in response to his claims for service connection.  
An audiogram revealed pure tone thresholds in the right ear at 
500, 1000, 2000, 3,000, and 4000 Hertz of 30, 25, 25, 45, and 35 
decibels, respectively; and in the left ear the pure tone 
thresholds were 35, 30, 20, 50, and 65 decibels, respectively.  
The speech recognition scores were 96 percent in the right ear 
and 94 percent in the left ear.  The examination report included 
a diagnosis of left ear tinnitus.

So although there is no disputing the Veteran has bilateral 
hearing loss and tinnitus, questions remain as to their etiology 
- and particularly insofar as whether they were caused or 
aggravated by his military service or, instead, is the result of 
other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

In regard to the second element of Shedden, in-service 
incurrence, reviewing the Veteran's STRs, audiometric results 
noted on the report of his October 1968 examination conducted 
prior to enlistment reveal pure tone thresholds, in decibels, at 
500, 1000, 2000, and 4000 Hertz of 15, 10, 15, and 10, in the 
right ear, respectively, and 10, 10, 5 and 30, in the left ear, 
respectively.  So there was an indication of hearing loss in his 
left ear when entering service, albeit only in the 4,000 Hz 
frequency (i.e., the 30-decibel loss in this frequency).  He 
began serving on active duty that same month.

Nearly two years later, in September 1970, in anticipation of 
separating from service, his hearing was considered within normal 
limits according to the results of whispered voice testing.  His 
military service ended in October 1970.  

In reporting his medical history during the 2009 VA examination, 
the Veteran indicated his duties and responsibilities in service 
had involved being exposed to tank engines.  And the records 
concerning his service confirm this allegation inasmuch as his 
military occupational specialty (MOS) was track vehicle mechanic.  
During his recent November 2010 hearing, he explained that his 
MOS involved working with and on recovery vehicles without the 
benefit of any hearing protection.



The Board therefore finds that his lay statements regarding the 
type and extent of his noise exposure in service are not just 
competent, but also credible and consistent with the 
circumstances, conditions and hardships of his service to have 
probative value and warrant conceding he sustained the type of 
acoustic trauma alleged in service.  38 U.S.C.A. §§ 1154(a) and 
(b); 38 C.F.R. § 3.304(d).  See also Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

Moreover, the Court has explained that a Veteran need not satisfy 
the threshold minimum requirements of 38 C.F.R. § 3.385 while in 
service, including at time of discharge, but that he must 
presently to have a ratable disability.  See Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

Therefore, the Veteran meets the first (current disability) and 
second (in-service injury) requirements of the Shedden analysis.  
The question then becomes whether this current hearing loss 
disability is attributable to the noise exposure he experienced 
in service or, instead, the result of other unrelated factors.  
Establishing evidence of exposure to excessive noise does not 
obviate the need to still have medical nexus evidence linking any 
current disability to that injury in service.  
And, unfortunately, in this particular instance the most 
probative - meaning competent and credible - evidence is 
against the claim for hearing loss, also the claim for tinnitus.

In reviewing his post-service history, there are no medical 
records reflecting complaints, diagnosis or findings related to 
hearing loss or tinnitus until 2000, so for some 30 years (three 
decades) after the Veteran's military service ended.  
He explained during his recent videoconference hearing that, when 
he got out of service in 1970, he was unaware that he could file 
a VA claim for these conditions, adding that he did not learn he 
could do this until many years later.  So this is the reason for 
no documentation of these conditions for so long after service.

The mere fact that there is no documentation of these conditions 
for so long after service is not altogether dispositive of these 
claims, but it is nonetheless probative evidence to be considered 
in deciding these claims and may be viewed as evidence against 
them.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service resulting 
in any chronic or persistent disability).

As already alluded to, in June 2000 the Veteran reported 
dizziness and tinnitus.  But he indicated only a one and a half 
year history of the dizziness, clarifying that it was coincident 
with a motor vehicle accident that had occurred within that time 
frame.  So, unlike his tinnitus, he did not attribute the 
dizziness (since determined to be the result of Meniere's 
disease) to his military service.  But also at that time, 
he denied any hearing loss.  Moreover, a contemporaneous July 
2000 private report shows that audiographic evaluation was 
performed, the results of which were normal with the exception of 
a drop at 8000 Hertz.  There was 92 percent speech discrimination 
in the right ear and 100 percent in the left ear.  A more recent 
September 2007 private audiogram that was conducted in 
conjunction with his treatment for Meniere's syndrome shows 
decreased hearing also at 6000 Hertz.

During his even more recent February 2009 examination, the 
Veteran denied any pre-service noise exposure.  He reported that 
his in-service duties included working on a tank diesel engine 
that sounded like a jet engine.  This tank's engine could be 
heard over 15 miles.  He did not wear any ear protection.  He had 
rifle training yearly and was exposed to the 50-caliber machine 
gun that was mounted on tanks.  His tinnitus, he added, also 
began in 1970 while working with these tanks and has continued in 
his left ear.  The examiner noted that the Veteran's post-service 
occupational history included working at a factory for eight 
years in a paint booth that involved no noise exposure.  He drove 
trucks for 20 years thereafter, and his daily activities may 
involve the use of power tools.

Then after considering the Veteran's in-service and post-service 
medical and occupational histories, this evaluating audiologist 
in February 2009 concluded the Veteran's tinnitus and hearing 
loss were unrelated to his military noise exposure.  
In explanation, this examiner noted the Veteran's STRs are 
negative as to any report or treatment of hearing loss or 
tinnitus.  Further, his in-service audiographic findings between 
500 and 4000 hertz were within normal range.  This examiner goes 
on to point out that a 1968 Rudmose type audiogram (referring to 
the test the Veteran had in anticipation of entering service) 
revealed mild hearing loss at 6000 Hertz in the left ear with 
questionable hearing loss in the right ear also.  However, the 
examiner noted the Veteran's current hearing loss, which involved 
both low and high frequencies, did not exist at the time of 
service discharge.  So based on the evidence of record, concluded 
this examiner, the Veteran's problems with respect to his ears, 
dizziness, and fullness may have started in 2000.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Court addressed lay evidence as potentially competent to support 
the presence of disability, including during service and since, 
even where not corroborated by contemporaneous medical evidence 
such as treatment records.  The Court in Buchanan went on to also 
note, however, that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  So while it is true the 
Veteran is competent to say he experienced the type of noise 
exposure in service alleged, and his lay testimony concerning 
this also is credible, this is not in turn tantamount to 
concluding he has consequent hearing loss and/or tinnitus - 
especially where, as here, the VA compensation examiner charged 
with making this important determination has rather definitively 
concluded otherwise.  See, e.g., Washington v. Nicholson, 
19 Vet. App. 363 (2005).

Following his more recent November 2010 videoconference hearing, 
and apparently to try and rebut this VA examiner's unfavorable 
opinion, the Veteran submitted a supporting statement from R. T., 
M.D.  This commenting physician indicated "[the Veteran] has had 
chronic noise exposure in 1969 and 1970 while in the military.  
This has caused hearing loss and tinnitus."

But in determining whether service connection is warranted, the 
Board must analyze the credibility and probative value of 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the Veteran.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Here, obviously, there are medical nexus opinions for and against 
the claim - the VA compensation examiner's versus Dr. R.T.'s.  
However, the statement from Dr. R. T., while supportive of the 
claims, is also limited in terms of its ultimate probative value 
because there is no explanation of why the Veteran's hearing loss 
and tinnitus are related to the noise exposure he had during his 
military service.  Instead, the opinion is entirely conclusive; 
it could be considered probative if it was supported by 
rationale, which it clearly is not.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  A medical opinion that contains only 
data and conclusions is not entitled to any weight.  Further, a 
review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is where 
most of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
This private doctor's statement simply does not provide any 
supporting rationale as reason or justification for concluding 
the currently diagnosed hearing loss and tinnitus are related to 
the Veteran's military service - and, in particular, to the 
noise exposure he admittedly experienced during service.  The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  This physician did not submit any clinical data 
or any other direct evidence supporting the theory that the 
Veteran's disabilities began during or as a result of his 
military service.

Whereas the commenting VA audiologist, in comparison, based his 
opinions on reasonable medical principles that are supported by 
the evidentiary record.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical opinion 
may satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position).  The Board gives greater weight to the report of this 
evaluating VA audiologist because of the comprehensive review of 
the Veteran 's pertinent medical and other history (including the 
intercurrent motor vehicle accident and all disability related 
thereto), the additional discussion of his particular symptoms 
and pattern of hearing impairment, the consideration of the 
theories the Veteran had presented, and this examiner's medical 
expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Moreover, the 
suppositions are supported by the evidence of record.  

In this regard, as noted, there was at least a credible 
suggestion of hearing loss in the left ear even when entering 
service (according to the results of the Veteran's military 
entrance audiogram), so even before any noise exposure in 
service.  The presumption of soundness when entering service 
attaches only where there has been an induction examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory 
of pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."  
Id., at (b)(1).  Here, though, the results of the induction 
audiogram, an objective measure of the Veteran's hearing acuity 
at the time, note hearing loss in his left ear even when entering 
service - although it was at least questionable whether he also 
had pre-existing hearing loss in his right ear.



Where, as here, there was an actual objective clinical finding 
confirming the Veteran had hearing loss when entering service (at 
least in his left ear), this, in turn, means VAOPGCPREC 3-2003 
(July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004) do not apply, i.e., VA does not have to show by clear 
and unmistakable evidence both that he had this condition prior 
to service (at least as it relates to this particular ear), and 
that it was not aggravated by his service beyond its natural 
progression.  Instead, he, not VA, has the burden of showing a 
chronic, i.e., permanent worsening of his left ear hearing loss 
while in service.  That is to say, if, as here, a pre-existing 
disability is noted upon entry into service, he cannot bring a 
claim for service connection for that disability, but he may 
bring a claim for service-connected aggravation of that 
disability.  In that case, § 1153 applies and the burden falls on 
him to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent 
medical evidence is needed to support a finding that the pre-
existing disorder increased in severity during service beyond its 
natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-
471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The VA compensation examiner disputes the notion that there was 
any such aggravation during service of any pre-existing hearing 
loss or, alternatively, that any current hearing loss and 
tinnitus is otherwise related to the Veteran's military service.  
Clearly, as this commenting VA compensation examiner pointed out, 
there was no indication of either hearing loss or tinnitus either 
during service or within one year after, so the Board may not 
presume the hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  And the fact 
that there was no indication of these conditions during service, 
or even within one year after, is probative evidence against 
these claims - though, as mentioned, not altogether dispositive 
or determinative of these claims.  38 C.F.R. § 3.303(d).  See 
also Struck v. Brown, 9 Vet. App. 145 (1996).



Indeed, the Board sees the earliest definitive indication of 
tinnitus was in 2000, so some 30 years (i.e., nearly 3 decades) 
after the Veteran's discharge from service, which also is 
probative evidence against his claim.  Hearing loss was not 
confirmed until even more recently, during the VA examination in 
2009, so not until some 39 years (i.e., nearly 4 decades) after 
service discharge.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  
See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

While, as also mentioned, the Veteran has explained that he 
simply did not know he could file a VA claim for these conditions 
until long after service and that they nonetheless have been 
continuous since his discharge from service, the Board finds it 
significant that his private medical records dated as late as 
June 2000 show that he denied having experienced any hearing loss 
up to that point in time.  This lessens the credibility of his 
current statements regarding continuity when they are given 
in the context of attaining monetary benefits or other forms of 
compensation.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) 
(holding that the credibility of lay evidence can be affected and 
even impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).

Moreover, tinnitus was diagnosed in conjunction with the 
diagnosis of Meniere's syndrome.  Besides the Veteran's 
statements, there is no objective evidence of complaints of 
tinnitus prior to this time.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court 
determined a VA compensation examination and opinion were 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and, instead, relied on the absence 
of evidence in the Veteran's STRs to provide a negative opinion.  


Here, though, the VA compensation examiner's 2009 unfavorable 
opinion was not so much predicated on the absence of 
documentation of the purported injury in service, rather more so 
on the fact that the Veteran had not voiced any relevant 
complaints or received any relevant treatment for so long a time 
after the onset of symptoms is said to have occurred, thereby in 
turn making it less likely than not his current disabilities - 
since so remote - are attributable to or date back to that 
purported injury in service (even accepting that he had noise 
exposure in service).  Further, explained this VA compensation 
examiner, there was no evidence of both low and high frequency 
hearing loss of the type now demonstrated.  So this VA examiner's 
reasons for concluding against the claims were based on other 
factors, not just unacceptance of the claimed injury or symptoms 
in service.

Ultimately, the Board must consider all the evidence relevant to 
the claims, including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that has elapsed since military service, and any other 
pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).

For these reasons and bases, the evidence is not in relative 
equipoise, meaning not about evenly balanced for and against the 
claims.  Instead, the preponderance of the evidence is 
unfavorable, so the claims must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).




ORDER

The claims for service connection for bilateral hearing loss and 
tinnitus are denied.


REMAND

The Veteran also contends that service connection is warranted 
for a left deviated nasal septum with consequent airway 
obstruction (claimed as a "breathing condition").  In support 
of this remaining claim, following his recent videoconference 
hearing he submitted an April 2010 letter from an 
otolaryngologist (A. B., D.O., F.A.C.S.) who noted the Veteran 
had received dental care for an abscess during service.  This 
physician then indicated the Veteran's nasal congestion symptoms 
are certainly temporally related to that dental abscess and that 
it is possible that dental abscess or the management of it may 
have affected his nasal septum and nasal cavity on the left.

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  That is to say, use of cautious language does not 
always express inconclusiveness in a doctor's opinion.  Rather, 
the opinion should be viewed in its full context and not 
characterized solely by the medical professional's choice of 
words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

But by the same token, this doctor's use of the equivocal terms 
"possible" and "may" (and even "temporally") when referring 
to this posited correlation between the current difficulties the 
Veteran apparently is experiencing in regards to this claimed 
condition and the dental abscess or treatment of it in service 
renders this doctor's opinion sufficiently speculative in nature 
so as to not warrant granting service connection.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  


See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  

There are indeed even other precedent cases discussing the lesser 
probative value of opinions like this that are equivocal, in 
various contexts, which essentially state that it is possible 
that what posited is true.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

However, while this physician's supporting statement is equivocal 
at best, it does nonetheless trigger a duty to assist the Veteran 
in further developing this claim by obtaining additional medical 
comment on this determinative issue of causation.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a VA 
examination for a medical nexus opinion 
concerning the likelihood 
(very likely, as likely as not, or 
unlikely) that his current left deviated 
nasal septum and any associated airway 
obstruction affecting his breathing is a 
residual of the dental abscess treated 
during service.

And to this end, have the designated VA 
examiner review the claims file for the 
Veteran's pertinent medical and other 
history.  This especially includes a 
complete copy of this remand and the April 
2010 supporting statement from A. B., D.O., 
F.A.C.S. (the private otolaryngologist).

All diagnostic testing and evaluation 
deemed necessary should be performed.

The examiner must discuss the medical 
rationale of all opinions expressed, 
whether favorable or unfavorable.

2.  Then readjudicate this remaining claim 
in light of the additional evidence.  If 
this claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them time to 
submit additional evidence and/or argument 
in response before returning the file to 
the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


